

115 HR 6782 IH: Sustainable Water Supplies Act
U.S. House of Representatives
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6782IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2018Mr. DeSaulnier (for himself and Mr. McNerney) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo determine the feasibility of additional agreements for long-term use of existing or expanded
			 non-Federal storage and conveyance facilities to augment Federal water
			 supply, ecosystem, and operational flexibility benefits in certain areas,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Sustainable Water Supplies Act. 2.Pilot program (a)In generalIn order to determine the feasibility of agreements for long-term use of existing or expanded non-Federal storage and associated conveyance facilities to augment Federal water supply, ecosystem, and operational flexibility benefits, not later than 6 months after the date of the enactment of this Act, the Secretary of the Interior shall enter into cooperative agreements with non-Federal entities to provide water supplies for Central Valley Project contractors, units of the National Wildlife Refuge System, State wildlife areas, and private wetland areas. Agreements under this section shall—
 (1)include the purchase of storage capacity in non-Federal facilities from willing sellers; and (2)provide reimbursement for the temporary use of available capacity in existing above-ground, off-stream storage, and associated conveyance facilities owned by local water agencies.
 (b)Treatment of water delivery water as reimbursable expenseThe cost of delivering water to any Central Valley Project contractor that is not a wildlife refuge shall be considered a reimbursable expense.
 3.ReportNot later than 2 years after the date of the enactment of this Act, the Secretary of the Interior shall complete a report on the feasibility of the agreements described in section 2 for long-term use of existing or expanded non-Federal storage and conveyance facilities to augment Federal water supply, ecosystem, and operational flexibility benefits. The report shall be made available to the Chief of the National Wildlife Refuge System and Central Valley Project contractors.
		